DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received in the After Final Consideration Program on October 28, 2021 is entered into the file. Currently, claims 1-21 and 36 are cancelled; claims 22, 25, 34, 35 and 41 are amended; resulting in claims 22-35 and 37-41 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 22 through 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome by Applicants amendments to claims 22, 25, 41 and the cancellation of claim 36 in the response filed October 28, 2021. 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 8-19, filed October 28, 2021, with respect to claims 22-35 and 37-41 have been fully considered and are persuasive.  The previous rejections of the claims under 35 U.S.C. 103 as being unpatentable over Johnson et al. 
Please refer to the Reasons for Allowance section below for further explanation. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diana DiBerardino on November 4, 2021.

The application has been amended as follows: 
Regarding claim 22, please make the following changes:
Line 12, please amend the phrase “the metal player” to say “the metal plating layer
Lines 16-17, please remove the limitation “each tri-layer piece has a size that is less than a size of the one or more geometric forms of the design layer;”. 


Reasons for Allowance
Claims 22-35 and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.

The claimed invention of the instant application is directed to a sparkling fabric comprising the combination of features a laid out by independent claims 22 and 39. 
The sparkling fabric of independent claim 22 is comprised of a fabric substrate; a tri-layer adhered to the fabric substrate and distributed across the fabric substrate as a plurality of identifiable tri-layer pieces, with reach tri-layer piece being separate from each other tri-layer piece. Each of the tri-layer pieces of the sparkling fabric comprises an adhesive layer include adhesive that adheres the tri-layer to the fabric substrate, an exposed design layer made up of pieces of a design layer of a sparkling foil paper and a metal plating layer made up of pieces of an outer layer of the sparkling foil paper, the metal plating layer being sandwiched between the exposed design layer and the adhesive layer such that the metal plating layer is entirely covered by the exposed design layer. Each tri-layer piece has a shape that corresponds to a shape of the adhesive in the adhesive layer in the tri-layer piece and has  size that is less than a size of the 
The sparkling fabric of independent claim 39 is comprised of a fabric substrate and a tri-layer adhered to the fabric substrate, wherein the tri-layer is distributed across the fabric substrate as a plurality of identifiable tri-layer pieces, each tri-layer piece being separate from each other tri-layer piece. Each tri-layer piece comprises an adhesive layer including adhesive that adheres the tri-layer to the fabric substrate; an exposed design layer and a metal plating layer between the exposed design layer and the adhesive layer. The tri-layer is distributed across the fabric substrate such that the distribution of tri-layer pieces has a density on the order of 15-25 pieces per centimeter squared and a size of a tri-layer piece is less than 1 millimeter. 

The primary references to Johnson et al. (US 2011/0250412), Poll et al. (US 4,718,963), and Zhang et al. (CN101570942 cited on IDS, Machine translation via EPO provided) are viewed as the closed prior art to the claimed invention. 
Johnson et al. teaches a foiled article and method of forming the same, wherein the foiled article can be a variety of articles including but not limited to business cards, greeting cards, identification cards, gift cards, currency, labels, napkins, posters, stickers, awards, certificates, pocket calendars, passports, books, folders and the like ([0024]). The foiled article is comprised of a substrate (102; fabric substrate) such as fabric, and a foiled design (tri-layer) adhered and distributed to the fabric, comprised of a digitally patterned area of toner (104; adhesive layer) over a least a portion of one or both surfaces of the substrate (102; fabric substrate); a foil material area (106; metal plating layer) fused or adhered to at least some of the patterned areas to created foil areas such that the foil material shape corresponds to the shape of the area of tone 
Johnson et al. does not teach the combination of features required by independent claim 22, specifically that the tri-layer piece has a shape that corresponds to the adhesive of the tri-layer piece; that the foil area is sandwiched between the design layer and adhesive such that the foil area is entirely covered by the design area; that the exposed design layer is comprised of pieces of a design layer of sparkling foil paper; that the foil area is made up of an outer layer of sparkling foil paper; the tri-layer is distributed across the fabric substrate in a density of 15-25 pieces per centimeter squared and a size of a tri-layer piece is less than 1 millimeter as presented on pages 9 through 11 of the Applicants arguments. The foil area of Johnson et al. is shown to have a shape that corresponds to the printed indicia rather than the toner, and the foil area is not completely covered by the indicia but is exposed in many areas of the article. With respect to claim 39, Johnson et al. does not teach the density or size of the tri-layer pieces, which, as argued by the Applicant on page 11, are critical to obtain the appearance of glitter without using glitter. There is no suggestion or motivation to modify Johnson et al. to meet the limitations of the independent claims and the previously applied secondary references do not cure the deficiencies of Johnson et al. 
Poll et al. teaches a method for producing a decorative material, wherein a decorative element (14) is applied to a fabric substrate (11), the decorative element (14) 
Poll et al. does not teach the combination of features required by independent claim 22, specifically, that the effect layer is comprised of pieces of a design layer of a sparkling foil paper, but rather a vacuum metallized layer, nor does the reference teach that the synthetic layer is comprised of pieces of an out layer of the sparkling foil paper, but rather is an epoxy resin or thermosetting varnish as presented by the Applicants arguments on pages 13 through 16. With respect to claim 39, Poll et al. does not teach the density or size of the tri-layer pieces, which, as argued by the Applicant on page 15, are critical to obtain the appearance of glitter without using glitter. There is no suggestion or motivation to modify Poll et al. to meet the limitations of the independent 
Zhang et al. teaches a silk transfer foil used to change the monotonous color of the surface of silk product to give consumers a bright and gorgeous appearance, comprising a silk substrate (fabric substrate) and at transfer foil applied thereon, the transfer foil (tri-layer) is comprised of a connecting layer (adhesive layer) that adheres the transfer foil to the silk substrate (fabric substrate), an aluminum plating layer (metal plating layer) and a color layer (exposed design layer) ([0006-0028]).The connecting layer (adhesive layer) had a layer thickness of 1-2m, the aluminum plating layer has a thickness of 0.02-0.04m and the color layer has a thickness of 1-2m, resulting in an overall thickness of the transfer foil (tri-layer) to be 2.02-4.04m thick ([0016-0018]).
Zhang et al. does not teach the combination of features required by claim 22, specifically that the color layer is made up of pieces of a design layer of a sparkling foil paper of that the aluminum plating layer is made up of pieces of an outer layer of the sparkling foil paper. Zhang merely teaches that the color layer is comprised of binder, pigment, and auxiliary agent (see [0008,0025]) and that the aluminum plating layer is a layer of aluminum (see [0017]). With respect to claim 39, Zhang et al. does not teach the density or size of the tri-layer pieces, which, as argued by the Applicant on page 18, are critical to obtain the appearance of glitter without using glitter. There is no suggestion or motivation to modify Johnson et al. to meet the limitations of the independent claims and the previously applied secondary references do not cure the deficiencies of Johnson et al. 

There is no suggestion or motivation to modify Zhang et al. to meet the limitations of the independent claims and the previously applied secondary references do not cure the deficiencies of Zhang et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785